DETAILED ACTION

The following NON-FINAL Office action is in response to Appeal Brief  
            filed on December 27, 2021 for application 16118309.
	
Acknowledgements

Claims 1-7 are pending.
Claims 1-7 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .




Reopening Prosecution

In view of the Appeal Brief filed on 12/27/2021, PROSECUTION IS HEREBY
REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the
following two option
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply
under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed
by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and
appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth
in 37 CFR 41.20 have been increased since they were previously paid, then appellant
must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by
signing below:

Claim Rejections - 35 USC § 102

-The following is a quotation of the appropriate paragraphs of 35  
U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under 35 U.S.C. 102(b) as being unpatentable over Maritzen et al. (US 7,478,068 B2)
Regarding Claim 1, Maritzen discloses in a system comprising a smart card and a computing device, a computer-implemented method of authenticating an operation using the smart card, the smart card comprising respective information elements for 5authenticating respective ones of plural operations, each information element being associated with a respective security element of a given type, the method comprising: (Fig.1; Col. 2 lines 52-64), the method comprising:
(a) receiving, by a processing unit, via an input module, an input from a user related to the security element of the given type (Col. 3 lines 56-61, Col. 5 line 65-Col. 6 line 2, Col. 9 lines 44-46)
(b) receiving, by the processing unit, from the smart card, via a card reader, a given information element comprised by the smart card (Fig. 2; Col. 5 line 39- Col 6 line 26, Col. 10 lines 2-5)
 (c) attempting, by the processing unit, to validate the input for each of the respective security elements of the given type (Col. 9 line 26-Col. 10 line 7, Col. 10 lines 22-67)
(d) upon successful validation with one of the respective security elements of the given type, authenticating, by the processing unit, the operation using the information element for the one of the plural operations with which said one of the respective security elements is associated. (Col. 9 line 26-Col. 10 line 7, Col. 10 lines 22-67)
Regarding Claim 2, Maritzen discloses in which the operation is one of: authenticating a user, authenticating a device and authenticating a transaction (Col. 9 line 26-Col. 10 line 7)
Regarding Claim 3, Maritzen discloses in which the input is one of: a personal identification number, a password, a biometric information element (Col. 9 line 44-46).
Regard Claim 4, Maritzen discloses in which the attempting to validate is performed in one of a client-side apparatus and a server-side apparatus (Col. 6 lines 31-63).
Regarding Claim 5, Maritzen discloses a data processing system comprising a processor adapted to perform the method of claim 1 (Col. 9 line 26-Col. 10 line 7)
Regarding Claim 6, Maritzen discloses comprising respective information elements for authenticating respective ones of plural operations, each information element being associated with a respective security element of a given type (Col. 9 lines 63-65, Col. 10 lines 22-67)
Regarding Claim 7, Maritzen discloses a non-transitional computer-readable storage medium storing a computer program comprising executable code which, when executed by a computer system, causes the computer system to perform the method of claim 5 (Fig. 1; Col. 9 lines 43-52).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685